Citation Nr: 0827932	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  02-201 68	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for arthritis and 
limited motion, left knee, prior to March 7, 2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis and limited motion, left knee from March 7, 2005, 
to May 17, 2005, and from July 1, 2005, to February 12, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
arthritis and limited motion, and 10 percent for instability, 
left knee, from February 13, 2007 to the present.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 through April 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran, in his September 2002 
notice of disagreement, appealed the ratings for both the 
right and left knee disabilities.  In a September 2005 
decision, the Board denied an increased rating for the right 
knee.  As such, only the left knee ratings are under appeal 
at this time.  The issues are separated based upon the 
severity of the disability at various time periods, and are 
recharacterized in the case caption, above, to reflect the 
pertinent ratings at the various time frames.


FINDINGS OF FACT

1.  There is no evidence that the veteran's left knee 
disability was manifested by flexion limited to 45 degrees, 
extension limited to 10 degrees, or recurrent subluxation or 
lateral instability, at any time prior to March 7, 2005.

2.  The veteran first reported that his left knee 
periodically gave way in his July 1, 2002, claim.

3.  There is no evidence that the veteran's left knee 
arthritis and limited motion was manifested by flexion 
limited to 30 degrees or extension limited to 15 degrees 
during the period between March 7, 2005, and February 12, 
2007, outside of the already compensated convalescent period 
following the May 2005 surgery.

4.  There is no evidence that the veteran's left-sided 
flexion was limited to 15 degrees or that extension was 
limited to 20 degrees at any time from February 13, 2007, to 
the present.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for arthritis 
and limited motion, left knee, prior to March 7, 2005, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.71a, DC 5260 and 5261 (2007).

2.  The criteria for a separate 10 percent rating for lateral 
instability of the left knee are met, effective July 1, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
DC 5257 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis and limited motion, left knee, from March 7, 
2005, to May 17, 2005, and from July 1, 2005, to February 12, 
2007, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, DC 5260 and 5261 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for arthritis and limited motion, left knee, from February 
13, 2007, to the present are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
DC 5260 and 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his left 
knee disabilities.  He was originally service connected via a 
November 1985 rating decision and filed this claim for an 
increase in July 2002.  At present, he receives a 
noncompensable evaluation for arthritis and limited motion 
prior to March 7, 2005; a 10 percent evaluation for arthritis 
and limited motion from March 7, 2005, to May 17, 2005, and 
from July 1, 2005, to February 12, 2007 (with a temporary 
total convalescent evaluation from May 18, 2005, to June 30, 
2005); and a 20 percent rating for arthritis and limited 
motion with a separate 10 percent rating for instability from 
February 13, 2007, to the present.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Generally, a 
disability must be considered in the context of the whole 
recorded history. Where entitlement to compensation has 
already been established, however, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  The evidence of record in this case 
includes private and VA treatment records, three VA 
examination reports, and the veteran's testimony at the 
August 2004 Travel Board Hearing.

Disabilities of the knee and leg are rated using 38 C.F.R. § 
4.71a, DCs 5256 through 5263. Several of these diagnostic 
codes are simply not applicable to the veteran's service-
connected left knee disability. It is neither contended nor 
shown that the veteran's service-connected left knee involves 
ankylosis (DC 5256), dislocated semilunar cartilage (DC 
5258), removal of semilunar cartilage (DC 5259), impairment 
of the tibia and/or fibula (DC 5262), or genu recurvatum (DC 
5263).

Recurrent subluxation or lateral instability is rated under 
DC 5257, which affords a 10 percent rating for slight 
recurrent subluxation or lateral instability; 20 percent for 
moderate; and 30 percent for severe.

Limitation of motion is rated under DC's 5260 and 5261.  A 10 
percent rating is warranted under DC 5260 with a showing of 
flexion limited to 45 degrees; 20 percent for flexion limited 
to 30 degrees; and 30 percent for flexion limited to 15 
degrees.  Limitation of extension is rated under DC 5261 and 
extension limited to 10 degrees warrants a 10 percent rating; 
15 degrees a 20 percent rating; 20 degrees a 30 percent 
rating; 30 degrees a 40 percent rating; and 45 degrees a 50 
percent rating.

Prior to March 7, 2005
At the time of the veteran's July 2002 claim, he described 
his knees as painful, stiff, "less stable and giving way 
occasionally."  See July 2002 Statement in Support of Claim.  
2001 and 2002 VA treatment records show the assessment of 
osteoarthritis noted repeatedly, but without elaboration.  A 
January 2002 report specifically notes that "examination of 
the knees reveals a full range of motion, no effusion."  An 
August 2002 x-ray report is normal and the veteran is noted 
in the August 2002 VA examination report to have 
"osteoarthritis of the knees, by history."  It was 
following this examination that the August 2002 rating 
decision under appeal continued the noncompensable rating for 
the knees.

The veteran was afforded a Travel Board Hearing on August 26, 
2004.  He testified that his left knee gives out periodically 
when he is walking.  See hearing transcript at page 4.  There 
was no description of how often this instability occurs other 
than the statement that it is periodically when he walks.  
Id.  There was no suggestion that the veteran experienced any 
sort of limited motion at that time.  The veteran stated that 
he was scheduled for an examination in December 2004, but 
there is no evidence of any such examination having occurred 
in the VA records.  In fact, there is no additional medical 
evidence regarding the veteran's left knee disability prior 
to March 7, 2005.  

At no time during the course of this portion of the appeal 
does the evidence show anything other than normal range of 
motion.  As such, a compensable rating under either DC 5260, 
or DC 5261, is not warranted.  With regard to the reported 
instability, however, the veteran reported that his knee was 
giving way at the time of his July 2002 claim, and again at 
his August 2004 hearing testimony.  The RO did not grant a 
separate rating for instability until the February 2007, but 
the veteran reported this symptom of his disability in July 
2002.  While, as a layperson, he is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation, lay evidence is acceptable to 
prove symptomatology over a period of time. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, there 
is competent evidence that a separate rating for instability 
of the left knee was warranted as early as the July 2002 
claim.  The testimony that the instability is periodic when 
he is walking does not suggest that it is moderate recurrent 
subluxation or lateral instability, but the Board finds that 
there is evidence of slight lateral instability as early as 
the date of the veteran's claim.  As such, a separate 10 
percent rating is warranted under DC 5257, effective July 1, 
2002, the date of receipt of the veteran's increased rating 
claim.  

March 7, 2005, to February 12, 2007
On March 7, 2005, the veteran was first examined by his 
private orthopedist for left knee pain.  He reported a more 
intense pain at that time than in previous years with "a 
history of catching and locking symptomology."  Physical 
examination at that time revealed range of motion 
approximately 5 to 110 degrees, with positive crepitus and 
grind.  An April 2005 note, following an MRI, reports the 
medial meniscus tear, left knee.

VA also afforded the veteran a VA examination in April 2005.  
The examination report shows that the veteran reported 
"occasional instability" at that time, although physical 
examination did not reveal any instability on the date of the 
examination.  Range of motion was measured as 0 to 130 
degrees.  The diagnosis was mild degenerative arthritis of 
the left knee without instability.  An April 2005 rating 
decision then increased the veteran's rating to 10 percent 
for his left knee arthritis and limited motion, effective the 
date of the March 2005 private medical record.

The record then shows that the veteran underwent arthroscopic 
knee surgery for the tear in May 2005, for which he received 
a temporary total convalescent rating.  
See January 2008 rating decision.  Following the surgery, the 
veteran's private physician stated that he was responding 
well to both the surgery and post-surgery treatment.  See 
April 2006 statement from Dr. H.  There is no additional 
evidence in the record before the February 2007 VA 
examination discussed, below.

During the period between March 7, 2005, and February 12, 
2007, outside of the already compensated convalescent period, 
there is no competent medical evidence showing that the 
veteran's left knee disability was manifested by moderate 
lateral instability or flexion limited to 30 degrees or 
extension limited to 15 degrees.  In other words, there is no 
basis upon which to grant an increased rating for the left 
knee arthritis and limited motion between March 7, 2005, and 
February 12, 2007.

February 13, 2007, to the present
The only medical evidence of record for this time period is 
the February 13, 2007, VA examination report, which followed 
the Board's remand.  At this time, the veteran reported that 
he can walk no more than a few yards and stand no longer than 
15 to 30 minutes due to his knee disability flare ups.  Pain, 
stiffness, weakness, instability and giving way on the left 
side were all noted by the examiner.  Range of motion was 
measured as 0 to 110 degrees flexion and 90 to 15 degrees 
extension.  There was no reported limitation of motion on 
repetitive use.  The examiner also noted medial and lateral 
collateral ligament laxity, bilaterally, left more than 
right.

Following this examination, the RO increased the rating for 
arthritis and limited motion to 20 percent and assigned the 
separate rating for instability.  As discussed, above, the 
instability rating was warranted as of July 1, 2002.  With 
regard to the rating for arthritis and limited motion, there 
is no evidence that the veteran's left-sided flexion has ever 
been limited to 15 degrees or that extension was ever limited 
to 20 degrees.  Therefore, the 20 percent rating assigned by 
the RO, and no higher, is warranted as of the date of the VA 
examination, which also was appropriately assigned by the RO.  
There is no basis upon which to grant an increased rating for 
the time period of February 13, 2007, to the present. 

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran contends his disability is essentially 
manifested by limited functional use due to pain. However, 
the examinations of record discuss the levels of pain and do 
not discuss them manifesting to the levels of the next higher 
rating for any of the pertinent time periods, and there is no 
other objective evidence to the contrary. For all of these 
reasons, the Board finds that the ratings assigned adequately 
compensate the veteran for the current level of disability 
resulting from his left knee disability.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claims 
suggests that the preponderance of the evidence is against 
the veteran's claims, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claims, outside of the grant of a separate rating for 
instability effective in July 2002.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his increased rating claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims. 
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The 
Court found that, at a minimum, adequate notice requires that 
VA notify the veteran that, to substantiate the claim: (1) 
the veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life; (2) if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability, and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the veteran; (3) the veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.

In this case, the August 2002, April 2006, and January 2007 
letters to the veteran do not contain the level of 
specificity set forth in Vazquez- Flores. However, the 
procedural defect does not constitute prejudicial error in 
this case, because there is evidence of actual knowledge on 
the part of the veteran, as well as other documentation in 
the claims file that reflects notification of what is needed 
to substantiate the claim, which a reasonable person could be 
expected to understand. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In this regard, the Board is aware of the veteran's 
statements in the August 2004 hearing transcript and the 
several VA examination reports, in which a description was 
made as the effect of the service-connected disability on 
employability and daily life. In particular, the impact on 
the veteran's employment as a chef was discussed, as well as 
the fact that he has trouble generally walking as his knee 
periodically gives out. These statements indicate an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation. Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim." Id., 
citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007). This showing of actual 
knowledge satisfies the first and fourth requirements of 
Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  Also, the January 2006 Supplemental Statement of 
the Case specifically discusses in detail all rating criteria 
utilized in the present case. The veteran was accordingly 
made aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Finally, the January 2007 letter informed the veteran of the 
type of evidence necessary to establish an effective date and 
a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Any defect with respect 
to the timing of the notice requirement was harmless error. 
The veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, 
the requirements of 38 C.F.R. § 3.159(b)(1) (2007), Vazquez-
Flores, and Dingess are all met, satisfying VA's duty to 
notify the veteran.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder. The veteran was afforded a Board hearing and the 
transcript is of record. He was also afforded several VA 
examinations and the reports are associated with the claims 
folder. The veteran has not notified VA of any additional 
available relevant records with regard to his claims.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.



ORDER

Entitlement to a compensable evaluation for arthritis and 
limited motion, left knee, prior to March 7, 2005, is denied.

Entitlement to a 10 percent rating for lateral instability, 
left knee, is granted, effective July 1, 2002.

Entitlement to an evaluation in excess of 10 percent for 
arthritis and limited motion, left knee from March 7, 2005, 
to May 17, 2005, and from July 1, 2005, to February 12, 2007, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
arthritis and limited motion, and 10 percent for instability, 
left knee, from February 13, 2007 to the present is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


